Case 18-09108-RLM-11            Doc 888      Filed 01/21/20       EOD 01/21/20 10:16:13            Pg 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                          1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                          Debtor.


              NOTICE OF PROPOSED AGENDA OF MATTERS SCHEDULED
             FOR TELEPHONIC HEARING ON JANUARY 22, 2020 AT 1:30 P.M.

Time and Date of Hearing:                 Wednesday, January 22, 2020, at 1:30 p.m. (prevailing
                                          Eastern time)

Location of Hearing:                      The Hearing will proceed telephonically. The dial-in
                                          telephone number for interested parties to participate in the
                                          hearing by conference call is 1-888-273-3658, passcode:
                                          9247462#. All callers shall keep their phones muted unless
                                          addressing the Court. All callers must identify themselves
                                          and the party(ies) they represent when addressing the Court.
                                          Callers shall not place their phones on hold during the
                                          hearing.

Copies of Documents:                      Copies of all documents filed in this chapter 11 case may be
                                          accessed      through      the      case      website     at:
                                          https://omniagentsolutions.com/usagymnastics,       or    by
                                          contacting the Debtor’s attorneys, on PACER, or from the
                                          Clerk of the Court.

Estimated Length of Hearing:              10 minutes.




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11      Doc 888     Filed 01/21/20    EOD 01/21/20 10:16:13       Pg 2 of 2




A.     DEBTOR’S MATTERS

       1.     Exclusivity Motion: Debtor’s Fifth Motion For Order Extending The Debtor’s
              Exclusive Periods To File And To Solicit Acceptances Of A Chapter 11 Plan
              [Dkt. 870].

                 a. Status: This matter is going forward.

                 b. Estimated Time Required: 5 minutes.

       2.     Removal Motion: Debtor’s Fourth Motion For Order Extending Period Within
              Which It May Remove State Court Actions Pursuant To 28 U.S.C. § 1452 And
              Rule 9027 Of The Federal Rules Of Bankruptcy Procedure [Dkt. 871].

                 c. Status: This matter is going forward.

                 d. Estimated Time Required: 5 minutes.


Dated: January 21, 2020                          Respectfully submitted,

                                                 JENNER & BLOCK LLP

                                                 By: /s/ Catherine Steege

                                                 Catherine L. Steege (admitted pro hac vice)
                                                 Dean N. Panos (admitted pro hac vice)
                                                 Melissa M. Root (#24230-49)
                                                 353 N. Clark Street
                                                 Chicago, Illinois 60654
                                                 Tel: (312) 923-2952
                                                 Fax: (312) 840-7352
                                                 csteege@jenner.com
                                                 dpanos@jenner.com
                                                 mroot@jenner.com
                                                 Counsel for the Debtor




                                             2
